                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                8:17CV238

          vs.
                                                                  ORDER
JAN M. MENGEDOHT, Individually, and as
Executor of the Carl A. Mengedoht Estate
and as Trustee of the H C J Holdings
Trust; and WASHINGTON COUNTY
TREASURER,

                      Defendants.


       This matter is before the Court on defendant Jan M. Mengedoht’s motion to vacate,

modify, or set aside, Filing No. 60, of this Court’s Memorandum and Order, Filing No. 55.

The Court has reviewed the motion and finds it is without merit. The Court will deny the

motion.

       THEREFORE IT IS ORDERED that defendant Jan M. Mengedoht’s motion to

vacate, modify, or set aside, Filing No. 60, is denied.



       Dated this 12th day of February, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
